Case 9:18-cv-81258-DMM Document 157 Entered on FLSD Docket 09/27/2019 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

                         CASE NO. 18-CV-81258-MIDDLEBROOKS/BRANNON

     JUDITH MARILYN DONOFF
     on behalf of herself and all others
     similarly situated,

                Plaintiffs,                                 CLASS ACTION

     vs.

     DELTA AIR LINES, INC.

           Defendant.
     __________________________/

   DELTA AIR LINES, INC.’S MOTION TO SEAL CONFIDENTIAL PORTIONS OF ITS
       OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

           Pursuant to Local Rule 5.4, Defendant Delta Air Lines, Inc. (“Delta”) hereby moves the

   Court for an order sealing confidential portions of its Opposition to Plaintiff’s Motion for Class

   Certification, ECF No. 156. Delta requests that the information further described below remain

   under seal for the duration of the case or until further order from the Court.

           1.        Plaintiff filed a motion for class certification on September 10, 2019. ECF No. 149.

           2.        Delta filed its opposition to Plaintiff’s motion for class certification on September

   24, 2019. ECF No. 156.

           3.        In its opposition, Delta cites to and discusses Exhibits 1, 2, 3, 8, and 9 to its

   opposition to Plaintiff’s previous motion for class certification. See id.; see also ECF No. 102.

   Those exhibits are the subject of pending motions to seal. ECF Nos. 101, 103. Accordingly, Delta

   has redacted any substantive references to the confidential portions of those exhibits.




                                                       1
Case 9:18-cv-81258-DMM Document 157 Entered on FLSD Docket 09/27/2019 Page 2 of 5



          4.      Delta also attaches a declaration from Mark Henson dated September 18, 2019 as

   Exhibit A to its opposition (the “Henson Declaration”). See id. at Ex. A. Mr. Henson is the Vice

   President of Regulatory Operations at AGA Service Company, aka Allianz Global Assistance

   (“Allianz”). Id. at Ex. A, ¶ 1. Sealing the portion of the Henson Declaration identified below is

   appropriate because AGA’s interest in maintaining the confidentiality of this information

   outweighs the public interest in accessing that information. Accordingly, Delta asks that the Court

   permit it to redact the last three sentences in Paragraph 6 of the Henson Declaration.

          5.      Courts in the Eleventh Circuit have permitted parties to file confidential

   information under seal when it qualifies as confidential business information such as the terms of

   confidential agreements, corporate strategy, and financial information. See, e.g., Chemence Med.

   Prod., Inc. v. Medline Indus., Inc., 2015 WL 149984, at *3 (N.D. Ga. Jan. 12, 2015) (sealing

   deposition transcripts that reflected “confidential business negotiations” and “confidential

   business strategy”); Local Access, LLC v. Peerless Network, Inc., 2017 WL 2021761, at *3 (M.D.

   Fla. May 12, 2017) (“A party’s interest in the privacy of its financial records and the terms of

   confidential agreements may outweigh the public’s right of access.”); Graphic Packaging Int’l,

   Inc. v. C.W. Zumbiel Co., 2010 WL 6790538, at *2 (M.D. Fla. Oct. 28, 2010) (same).

          6.      The Henson Declaration contains confidential business information that AGA

   provided Delta on the condition that it would remain confidential. AGA does not discuss that

   information publicly as it relates to AGA’s disclosure obligations. Accordingly, AGA requested

   that Delta maintain its confidentiality.

          7.      Courts in the Eleventh Circuit consider the following factors in balancing the

   common law right of access against a party’s interest in keeping information confidential: (1)

   “whether allowing access would impair court functions or harm legitimate privacy interests,” (2)




                                                    2
Case 9:18-cv-81258-DMM Document 157 Entered on FLSD Docket 09/27/2019 Page 3 of 5



   “the degree of and likelihood of injury if made public,” (3) “the reliability of the information,” (4)

   “whether there will be an opportunity to respond to the information,” (5) “whether the information

   concerns public officials or public concerns,” and (6) “the availability of a less onerous alternative

   to sealing the documents.” Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007).

   Those factors weigh in favor of allowing Delta to redact the confidential portions of the Henson

   Declaration.

          8.      The first factor weighs in favor of redacting because—as described above—AGA

   has a legitimate interest in maintaining the confidentiality of its confidential business information.

   The second factor—“the degree and likelihood of injury if made public”—also weighs in favor of

   redacting. The third and fourth factors—“the reliability of the information” and “whether there

   will be an opportunity to respond to the information”—are either neutral or also weigh in favor of

   redacting the confidential portions of the Henson Declaration because, while Delta has no reason

   to dispute the reliability of the information, Plaintiff will have ample opportunity to respond to the

   Henson Declaration even with the limited redactions because the ultimate point supported by the

   declaration is not redacted. See ECF No. 156, n. 5. The fifth factor—“whether the information

   concerns public officials or public concerns”—also weighs in favor of redacting because the public

   has relatively little (if any) need to access it. Finally, the sixth factor—“the availability of a less

   onerous alternative to sealing the information”—also supports redacting the confidential portions

   of the Henson Declaration because Delta is not asking the Court to seal the declaration in its

   entirety and because there is no less onerous alternative to sealing the three sentences that reflect

   confidential information. Accordingly, good cause exists to redact the last three sentences of

   Paragraph 6 of the Henson Declaration.




                                                     3
Case 9:18-cv-81258-DMM Document 157 Entered on FLSD Docket 09/27/2019 Page 4 of 5



          9.      For the foregoing reasons, Delta respectfully requests that the Court grant its motion

   and permit it to file a redacted copy of the September 18, 2019 Henson Declaration as Exhibit A

   to its Opposition to Plaintiff’s Motion for Class Certification. Delta further requests that the Court

   order that the confidential portions of the Henson Declaration remain under seal for the duration

   of the case or until further order from this Court.



                        CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), counsel for Delta certifies that they have conferred with

   Plaintiff’s counsel regarding this Motion in a good faith effort to resolve the issues raised herein

   and Plaintiff’s counsel stated that they defer to the Court’s interpretation of the Eleventh Circuit’s

   holding in Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304 (11th Cir. 2001)

   and will not be filing an opposition brief.




                                                     4
Case 9:18-cv-81258-DMM Document 157 Entered on FLSD Docket 09/27/2019 Page 5 of 5



        Respectfully submitted this 27th day of September 2019.


                                                     s/ Lazaro Fernandez, Jr.
                                                     Lazaro Fernandez, Jr.
                                                     Fla. Bar No. 716545
                                                     Email: lfernandez@stackfernandez.com
                                                     Denise B. Crockett
                                                     Email: dcrockett@stackfernandez.com
                                                     Fla. Bar No. 327913
                                                     STACK FERNANDEZ & HARRIS, P.A.
                                                     1001 Brickell Bay Drive, Suite 2650
                                                     Miami, Florida 33131
                                                     Tel: (305) 371-0001

                                                     -and-

                                                     Gayle I. Jenkins, Esq.
                                                     Email: gjenkins@winston.com
                                                     WINSTON & STRAWN LLP
                                                     333 South Grand Avenue, 38th Floor
                                                     Los Angeles, CA 90071-1543
                                                     Tel: (213) 615-1863

                                                     -and-

                                                     David L. Balser, Esq.
                                                     Email: dbalser@kslaw.com
                                                     KING & SPALDING LLP
                                                     1180 Peachtree Street
                                                     Atlanta, GA 30309
                                                     Tel: (404) 572-4600

                                                     -and-

                                                     Julia C. Barrett, Esq.
                                                     Email: jbarrett@kslaw.com
                                                     KING & SPALDING LLP
                                                     500 W. 2nd Street
                                                     Suite 1800
                                                     Austin, TX 78701
                                                     Tel: (512) 457-2053

                                                     Attorneys for Defendant, Delta Air Lines, Inc.




                                               5
